Title: From George Washington to Anthony Wayne, 27 January 1781
From: Washington, George
To: Wayne, Anthony


                        
                            Dr Sir,
                            Ringwood Jany 27. 81
                        
                        I have just received your letter of the 21st—The affair of your line has been singularly mortifying and
                            disagreeable in all its progress. Its influence threatens the whole army. You will have heard of the revolt of part of the
                            Jersey line. Last night we marched a body of troops to their huts to compel an unconditional submission and make examples
                            of some of the leader  The execution of this measure brought me here.
                        I cannot now enter into the several subjects of your letter, but shall only give you my opinion respecting
                            the Capt. Lieutenants. Congress I am persuaded neither intended to exclude nor degrade any particular rank of
                            officers—Previous to the late arrangement the Capt. Lieutenants commanded all the subalterns—I think it but just they
                            should be continued with the same superiority in the present establishment—that is with the rank of junior lieutenants
                            where there are no vacancies of captaincies. The objection to this drawn from many younger lieutenants having been made
                            Capt. Lieutenants, if valid, would in its consequences unmake many Captains who were in the same situation.
                        In other lines of the army The Captain Lieutenants are continued in the manner I mention—that is as
                            Lieutenants with a precedency to all the other Lieutenants—I am with greatest regard Dr Sir Your most Obedient Servt
                        
                            Go: Washington
                        
                    